DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Objections and Rejections
The objection to the drawings in the previous Office action.
The objection to claims 4-6 and 8-10.
The rejection of Claims 1, 3 and 7 under 35 U.S.C. 112(a), as failing to comply with the written description requirement.
The rejection of claims 1, 3 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Berzin in view of Posten et al.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separation unit” and “first aeration device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin (previously cited, US 2009/0011492) in view of Kleinberger (previously cited, US 2010/0236135).
Regarding claim 1, Berzin discloses a photobioreactor used for algae cultivation, comprising   	 a reactor main body (tubular conduit (102); see ¶¶ [0075]-[0076]; FIGS. 1A-1B),  	a separation unit (a partition plate (101) dividing the photobioreactor (102) into a left space (channel 104) and a right space (channel 106); see ¶¶ [0078]-[0079]; FIGS. 1A-1B) and  	a first aeration device (sparger (122) coupled to a gas source; see Berzin, ¶¶ [0046], [0074], [0081] and [0135]; FIG. 1A),  	wherein the reactor main body has a bottom-sealed tubular shape (the tubular conduit is sealed to facilitate algae culture; see FIG. 1A), the reactor main body can be  generally vertically oriented (see FIGS. 1A and 3C), and is made of a transparent material (the tubular conduit (102) is formed of a transparent material; see ¶¶ [0075]-[0076]); and 	the separation unit is located within the reactor main body (partition (101) is arranged within the tubular conduit (102); see FIG. 1A), and divides the reactor main body into two spaces, a left space and a right space (partition plate (101) divides the 
Regarding claim 3, modified Berzin further discloses wherein the separation nit is a transparent separator plate (the separation unit includes a transparent partition plate (101) dividing the tubular conduit into two spaces; the tubular conduit (102) including the partition (101) can be formed of a transparent material for facilitate photosynthesis; see Berzin at ¶ [0070], [0075]-[0076]; FIG. 1A). 	Assuming arguendo that the partition of the tubular conduit of modified Berzin is not formed of a transparent material. Berzin, however, discloses wherein the tubular conduit (102) including the partition plate can be formed from a wide variety of transparent and translucent materials according to the lighting requirement of the photobioreactor (see Berzin, ¶ [0076]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the partition plate of modified Berzin with a transparent material since Berzin discloses that the materials of the tubular conduit including the partition wall can be selected according to illumination need (see Berzin at ¶ [0076]). Further, doing so would have been the simple substitution of one known material for another. Further, the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin in view of Kleinberger as applied to claim 1 above, and further in view of Xue et al (previously cited, CN 203923169 U, English machine translation has been provided) (hereinafter “Xue”).
Regarding claim 7, Berzin discloses wherein the bottom of the reactor main body is provided with a liquid outlet (inlet 150), and a liquid outlet (152). See Berzin at ¶ [0107] and FIG. 1A. Berzin, however, does not explicitly disclose wherein the top is provided with a top cover with the liquid inlet. 	Xue discloses an airlift photobioreactor comprising a reactor main body (3), a top cover (2) having a liquid inlet (10) and a liquid outlet (7) arranged at a bottom of the photobioreactor (see Xue, ¶ [0010], FIGS. 1-2). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the top and arrangement of the liquid outlet of the photobioreactor of Berzin with the photobioreactor of Xue. One of ordinary skill in the art would have been motivated to make said modification since Xue discloses that the liquid inlet can be arranged on the top cover of an airlift photobioreactor. Further, it would have been obvious to one having ordinary skill in the art at to have rearranged the liquid inlet at the top cover of the photobioreactor of Berzin, since it have been held that a mere rearrangement of element without modification of the operation of the 
Response to Arguments
It is noted that a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. The Kleinberger reference is relied upon for disclosing a bioreactor with a scalloped cross-section shape of a plum blossom with same petals.
Applicants argue that Kleinberger reference is not concerned with maximizing overall light penetration when the sunlight is available at different angles during the day. See page 9 of the Remarks filed on May 21, 2021.
In response, Kleinberger reference is directed to a system for absorbing solar energy. The system includes a photobioreactor comprising a reactor main body having an upper surface and a lower surface, each having scalloped cross-sectional shape of plum blossom with same petals (see FIG. 5). The photobioreactor can be installed at a desired angle to maximize solar penetration on the ridged surface(s) (see, e.g., ¶¶ [0016] and [0031]; Claims 1 and 8). Moreover, at paragraph 38, Kleinberger discusses the advantage of corrugated surface with photobioreactors. The grooves of the corrugated surface allows bubbles to pass through to clean the inner surface of the reactor. Such configuration facilitates better light penetration into the inside of the reactor. Thus, contrary to the Applicant’s assertion, Kleinberger is clearly concerned with maximizing the sunlight directed to the walls of the reactor main body. 	As to the Applicant’s argument with respect to the availability of sunlight at different angles to the bioreactor during the day, it is noted that the claims do not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799